In an action to recover damages for personal injuries, etc., the defendant Rudolph Joseph appeals from an order of the Supreme Court, Nassau County (Molloy, J.), dated October 3, 1984, which, inter alia, (1) granted the plaintiffs’ motion to compel him to appear for an examination before trial, and (2) denied his cross motion, inter alia, to strike the complaint based on a willful failure to comply with a Part 8-A precalendar conference order.
Order affirmed, without costs or disbursements.
Contrary to the appellant’s argument, the plaintiffs’ motion which was, in effect, a motion to " 'vacate or modify [a] precalendar conference order’ ”, was procedurally proper (see, Cohalan v Johnson Elec. Constr. Corp., 105 AD2d 770). Moreover, the resulting order of Special Term did not constitute an abuse of discretion (see, Everitt v Health Maintenance Center, 86 AD2d 224, 227). Mangano, J. P., Gibbons, Niehoff and Spatt, JJ., concur.